DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art Vialen et al. (US Publication No. 20050033960) discussed the concept of providing message authentication in a communication system, wherein the receiving end the message is received including the signaling data part and the Integrity Check Info (which comprises the message sequence number SN and the 32-bit MAC-I). The signaling data together with the Integrity Check Info (ie the secret integrity the COUNT-I value, the direction of transmission, and the random number (FRESH)), are processed in a computing block, for example a function like the UTRAN f9 function, with a fixed function. A thus generated received computed message authentication code XMAC-I is then compared with the message authentication code MAC-I received in the transmitted message. If the two codes match (ie XMAC-I matches MAC-I), the recipient can trust that the message is intact, and the recipient then accepts the message. Otherwise, the message is discarded (see fig. 1, and pp0019).
Another close prior art Yajima et al. (US Publication No. 20160191408) discussed the concept of generating authentication code, wherein communication control apparatus 10 generates a random number for setting the initial value of the counter value used to calculate a MAC that is utilized to detect a replay attack (step S11). Next, the communication control apparatus 10 broadcasts the generated random number by using an ID that is received by the transmission node 40 and is not received by the reception node 60. Note that this communication may be encrypted. The following example assumes that the transmission node 40 receives an ID=777, and uses the ID=777 to make a notification of a MAC (see fig. 8 and pp0061).

However, singly and/or in combination the prior art references does not teach the at least claim of a method of operation of a network node in a cellular communication network, the method comprising: generating at least one new input offset value (IOV) value for use in protecting communications between the network node and a mobile station; associating a fresh counter value with the or each new IOV value; calculating a message authentication code based on at least the at least one new IOV value, the fresh counter value associated with the or each new IOV value, and a constant indicating that the message authentication code is calculated to protect the new IOV value; and transmitting to the mobile station a message comprising a container that includes the at least one new IOV value, the fresh counter value, and the calculated message authentication code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645